DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Priority
2.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. § 119(a)-(d).  The certified copy has been placed of record in the file.


Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 06/29/2021. The submission is in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


CLAIM INTERPRETATION

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a partial panoramic image acquisition module; an image rotation module; and an image stitching module in claim 10. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101
6.	35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claim 19 is rejected under pre-AIA  35 U.S.C § 101 because the claimed inventions are directed to non-statutory subject matter as follow. 
In view of the specification (see paragraphs 0104, 112 of U.S published application), applicant has provided evidence that applicant intends a storage medium to include transmission type media and signal type media as such the claim is drawn to a form of energy.  The claims can be broadly interpreted to be signal per se. Hence, they are rejected as being directed to nonstatutory subject matter.
The rejections above can be overcome by amending the claims by adding the limitation "non-transitory" to the claim. The applicant is directed to guidance provided in the document titled "Subject Matter Eligibility of Computer Readable Media" dated  January 26, 2010 and available on the USPTO public website athttp://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf
8.	Claims 3-4, 7, 12-14, 16  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) equation, which is a mathematical concept which describes acquiring spherical coordinates of the pixels of each partial panoramic image; acquiring the planimetric rectangular coordinates of the pixels of each first equirectangular rectangular projection graph; obtaining the second equirectangular rectangular projection graph; determining the primary second equirectangular rectangular projection graphs and the secondary second equirectangular rectangular projection graphs. This judicial exception is not integrated into a practical application because the calculations in the claim don’t indicate any use of something for a reasonable purpose, e.g. engineering, technologies in commerce or industry. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is none of such elements. 

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


10.	Claims 1-3, 10-12, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MU (US2019/0014260A1) (hereinafter MU).
	Regarding claim 1, MU discloses a panoramic image stitching method used to perform stitching operation on panoramic images taken by each lens in a multi-lens panoramic camera (e.g. see abstract, Figs. 1A-4, paragraphs 0033, 0036: the two fisheyes images captured by a plurality of panoramic cameras and blending (stitching) two images to generate panoramic image), wherein the panoramic image stitching method comprises the following steps: 	
	acquiring a partial panoramic image taken by each lens (e.g. see Figs. 1A-1B, paragraphs 0005, 0029: first and second fisheye cameras (lens) capture two fisheye images; Figs. 2-4, paragraphs 0033, 0038, 0039: each of fisheye cameras 203 and 205 for capturing images to generate panoramic image); 
	performing equirectangular expansion on each partial panoramic image to acquire a first equirectangular rectangular projection graph of each partial panoramic image (e.g. see abstract, paragraphs 0039-0040: generating first and second equirectangular images to obtain panoramic image; Figs. 6B-6E, paragraphs 0050-0054; also see Fig. 12, paragraphs 0094-0096; also see Figs. 9A-11); 
	performing rotation transformation on the first equirectangular rectangular projection graph (e.g. see Figs. 5-6E) of each partial panoramic image according to a disposing position of each lens in the multi-lens panoramic camera to obtain a second equirectangular rectangular projection graph, wherein a stitching band of each second equirectangular rectangular projection graph is located on a stitching side of the second equirectangular rectangular projection graph (e.g. see abstract, paragraphs 0007, 0008: a coordinate system rotation process on the first coordinate system to obtain the second coordinate system and an equirectangular projection process on the first and second fisheye images to obtain first and second equirectangular images in the second coordinate system; Figs. 5-6E, paragraphs 0044, 0045, 0048; also see Figs. 10-12, paragraphs 0084, 0088, 0091-0093); and 
	adjusting stitching positions of the adjacent second equirectangular rectangular projection graphs (e.g. see Figs. 9A-10B) according to pixel light streams in the stitching sides of adjacent second equirectangular rectangular projection graphs, and performing stitching operation on the second equirectangular rectangular projection graphs according to the adjusted stitching positions (e.g. see abstract, paragraphs 0007, 0008, 0039-0040: a blending (stitching) process on the first and second equirectangular images to form a blended image and an orientation correction process on the blended image to obtain the panoramic image; Figs. 9A-9B, paragraphs 0074-0078: a blending process of first and second equirectangular images; also see Figs. 10-11, paragraphs 0083, 0086-0088).
	Regarding claim 2, MU discloses the panoramic image stitching method according to claim 1, wherein the step of performing equirectangular expansion on each partial panoramic image to acquire the first equirectangular rectangular projection graph of each partial panoramic image (e.g. see abstract, paragraphs 0039-0040: generating first and second equirectangular images to obtain panoramic image; Figs. 6B-6E, paragraphs 0050-0054; also see Fig. 12, paragraphs 0094-0096; also see Figs. 9A-11) comprises: 
	acquiring spherical coordinate parameters of pixels of each partial panoramic image based on lens parameters of the multi-lens panoramic camera (e.g. see Fig. 7, paragraphs 0047, 0054-0058: a spherical coordinate system; also see Figs. 5-6E, 9A-12); 
	acquiring spherical rectangular coordinates of the pixels of the partial panoramic image according to the spherical coordinate parameters of the pixels of each partial panoramic image (e.g. see Fig. 7, paragraphs 0047, 0054-0058: a spherical coordinate system; also see Figs. 5-6E, 9A-12); and 
	transforming the spherical rectangular coordinates of the pixels of each partial panoramic image into planimetric rectangular coordinates of pixels of the corresponding first equirectangular rectangular projection graph according to a preset equirectangular expansion formula (e.g. see Fig. 7, paragraphs 0047, 0054-0058: a spherical coordinate system, equations 2.1-2.3; also see Figs. 5-6E, 9A-12).
	Regarding claim 3, MU discloses the panoramic image stitching method according to claim 2, wherein the step of acquiring the spherical rectangular coordinates of the pixels of the partial panoramic image according to the spherical coordinate parameters of the pixels of each partial panoramic image (e.g. see Fig. 7, paragraphs 0047, 0054-0058: a spherical coordinate system; also see Figs. 5-6E, 9A-12) comprises: acquiring spherical coordinates of the pixels of each partial panoramic image by using the following formulas:
	x=sin(kr)×sin(α);
	y=sin(kr)×cos(α);
	z=cos(kr); 
(e.g. see paragraphs 0054-0058: equations 2.1-2.3)
	wherein r is a radial distance of the spherical coordinates of the pixels of each partial panoramic image; α is an azimuth angle of the spherical coordinates of the pixels of each partial panoramic image; k is a fisheye lens distortion parameter of the multi-lens panoramic camera; x is a spherical rectangular horizontal coordinate of the pixels of each partial panoramic image; y is a spherical rectangular longitudinal coordinate of the pixels of each partial panoramic image; and z is a spherical rectangular vertical coordinate of the pixels of each partial panoramic image (e.g. see Fig. 7, paragraphs 0047, 0054-0058: a spherical coordinate system and equations 2.1-2.3; also see Figs. 5-6E, 9A-12).
	Regarding claim 10, this claim is a method claim of an apparatus version as applied to claim 1 above, wherein the apparatus performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, MU discloses a panoramic image stitching apparatus (see abstract, Figs. 2-3).
	Regarding claim 11, it contains the limitations of claims 2 and 10, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 12, it contains the limitations of claims 3 and 11, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 19, this claim is a storage medium claim of a method version as applied to claim 1 above, wherein the storage medium performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, MU discloses the storage medium (see paragraphs 0098, 0100, 0104, Figs. 2-3). 

Allowable Subject Matter
11. 	Claims 4-9 and 13-18 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486